Title: From Thomas Jefferson to Caspar Wistar, 20 June 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                     
                            Washington June 20. 06.
                        
                        While visiting some parts of Europe, I thought it might be useful to bring home some specimens of the
                            different coins I met with, some of copper, some of silver, & others of a mixture of both called billon. having then a
                            mint to established I supposed they might furnish subjects for consideration, & sometimes imitation. to these have been
                            since added some other coins & some medals which have occasionally come to my hands. knowing no place where they may
                            more probably become useful, by being open to examination, than in the deposit of the A. Philosophical society, I beg
                            leave to present them for their acceptance. they may form part of a series which future acquisitions may enlarge. they
                            shall go with this letter by the first confidential conveyance. Accept assurances of my great respect & esteem.
                        
                            Th: Jefferson
                     
                        
                    